DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/28/2022 has been entered. Claims 1-13 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
With regard to applicant’s argument that one skilled in the art would not combine and modify the references as suggested by the Patent Office, the examiner disagrees. Though Trieu does teach an embodiment of polymer film that comprises bioactive glass particles, Trieu also teaches at least one embodiment of a film made of biocompatible polymer, such as one or more of PGA, PLGA, PCL, etc. (paragraph 0046), having a thickness between 1 µm to 250 µm, that is applied to a porous body (fastener; 30, as disclosed in paragraph 0032). It is maintained that one of ordinary skill in the art would be motivated to apply a coating having the claimed thickness to the porous body of the bone implant taught by Bagga, in order to ensure that the film is sufficiently thin so that the polymer is not separated from the outer surface during insertion into a bone, as taught by Trieu. 
With regard to applicant’s argument that the combination of references used in the rejection of claim 7 is improper because Day is not directed to a structural bone implant, the examiner disagrees. Bagga teaches a bone graft implant for use in bone tissue regeneration and/or repair (abstract) that includes bioactive glass particles that may comprise a mixture of differently sized diameters of granules (4th paragraph on page 27) for mixing within porous film material (1st-3rd full paragraphs on page 28). The reference to Day provides evidentiary support showing that it is known in the art to prepare a porous polymer with bioactive glass in the form of a powder having an average particle size of less than 45 µm so that the bioglass does not block the pores of the polymer (paragraph 0064). The examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bioglass particles of Bagga in view of Trieu, which may comprise a mixture of differently sized diameters, to prepare the film using bioactive glass in a powder form having an average particle size of less than 45 µm, in order to infiltrate the bioactive glass into the porous structure of the coating, as implicitly disclosed by Bagga (page 28 discloses a porous coating/film that contains bioactive glass particles) without blocking the pores of the porous polymer, as evidenced by Day.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/152113 A2 to Bagga et al. (Bagga) in view of US Patent Application Publication No. 2015/0196339 A1 to Trieu et al. (Trieu).
Regarding at least claim 1
	Bagga teaches bioactive porous bone graft implants suitable for use in bone tissue regeneration and/or repair are disclosed (abstract). Bagga meets the limitation of a bone implant (for example; 10) comprising - a porous body (the second paragraph on page 30 discloses that the implants provide the necessary porosity, pore size distribution and high surface area to allow proper vascularization, optimized cell attachment, migration, proliferation, and differentiation) comprising particles of bioactive glass having a particle size of at least 500 µm (the second full paragraph on page 31 discloses that the implant may comprise granules in combination with a matrix of fibers of varying bioactive glass materials and the fifth full paragraph on page 44 discloses that the glass granules may have a diameter in the range of about 1 to 5 mm, or about 950 microns to 3 mm), wherein the composition of the bioactive glass comprises 45-59 weight-% of SiO2, 18-25 weight-% of Na2O, 17-25 weight-% of CaO and 0.1-6 weight-% of P205 (the second paragraph on page 12 discloses the use of 45S5 bioactive glass, which has the claimed composition) and – a film (coating/shell; for example, 30) made of a biocompatible polymer and arranged at least partially around the body (the first full paragraph on page 31 discloses coating the entire fibrous matrix such that the fibers are encased in the polymeric coating or shell). However, Bagga does not teach that the film has a thickness of 10µm - 200µm.
	Trieu teaches a bone anchor that includes a bone-engaging portion (abstract) and a resorbable polymer coating on an outer surface (paragraph 0016). The thickness of the coating taught by Trieu is between about 1 micron to about 250 microns (paragraph 0018), for the purpose of being sufficiently thin so that the polymer is not separated from the outer surface during insertion into a bone (paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the film applied to the porous body of the bone implant taught by Bagga, which is intended to be inserted into a bone, to specify that the film has a thickness between about 1 micron to about 250 microns, in order to ensure that the film is sufficiently thin so that the polymer film/coating is not separated from the outer surface during insertion into bone, as taught by Trieu. 
It further would have been obvious modify the range of thickness taught by Trieu to be  a thickness of 10µm - 200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 teaches that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding at least claim 2
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the film is arranged around the body so as to cover the part of the body in contact with muscle, fascia or periosteum when the implant is implanted in a bone (the cover; 30 encases the entire fibrous matrix as disclosed in the first full paragraph on page 31 and therefore covers the entire body including the part of the body in contact with muscle, fascia or periosteum when the implant is implanted in a bone).  
Regarding at least claim 3
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the polymer is selected from a group consisting of polylactide, polyglycolide, 2New National Stage ApplicationPATENT PRELIMINARY AMENDMENTpoly(lactide-co-glycolide), polycaprolactone, natural collagen polymers and their mixtures with polyethylene glycol (the third paragraph on page 24 teaches polycaprolactone, as well as many other suitable polymers).  
Regarding at least claim 4
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the particle size of particles of bioactive glass is in the range of about 950 microns to 3mm in some embodiments (the fifth full paragraph on page 44), which falls within the claimed range. However, Bagga does not wherein the particle size of particles of bioactive glass is 500-3150 µm.
It would have been obvious modify the range of particle size taught by Bagga such that the particle size of particles of bioactive glass is 500-3150 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 teaches that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the particle size of particles of bioactive glass is 500-3150 µm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 5
Bagga in view of Trieu teaches the bone implant according to claim 1. Trieu also teaches wherein thickness of the film is between about 1 micron to about 250 microns (paragraph 0018), for the purpose of being sufficiently thin so that the polymer is not separated from the outer surface during insertion into a bone (paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the film of Bagga has a thickness of about 1 micron to about 250 microns, in order to ensure that the film is sufficiently thin so that the polymer coating is not separated from the outer surface during insertion into a bone, as taught by Trieu. It further would have been obvious modify the range of thickness taught by Trieu to be  a thickness of 100 - 200µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 teaches that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding at least claim 6
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the film comprises bioactive glass (the second full paragraph on page 26 discloses that the polymeric coating may be formed of a polymer-BAG composition).  
Regarding at least claims 8-9
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein composition of the bioactive glass is 46.1 mol% SiO2, 26.9 mol% CaO, 24.4 mol% Na2O and 2.5 mol% P2O5 (the second paragraph on page 12). However, Bagga does not teach that the composition of the bioactive glass is 45-54 weight-% of SiO2, 22-25 weight-% of Na2O, 19-25 weight-% of CaO and 3.5-6 weight-% of P205 or wherein composition of the bioactive glass is 53 weight-% of SiO2, 23 weight-% of Na2O, 20 weight-% of CaO and 4 weight-% of P201.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the composition of the bioactive glass of Bagga to be 45-54 weight-% of SiO2, 22-25 weight-% of Na2O, 19-25 weight-% of CaO and 3.5-6 weight-% of P205 or to be 53 weight-% of SiO2, 23 weight-% of Na2O, 20 weight-% of CaO and 4 weight-% of P201, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The examiner notes that there is a lack of any disclosed criticality of these claimed ranges. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the particle size of particles of bioactive glass is 500-3150 µm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 10
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the body is in the form of a disc and the film is arranged around the sides of the disc (the last paragraph on page 25 to page 26 discloses that the implant may be shaped into a disc).  
Regarding at least claim 11
Bagga in view of Trieu teaches the implant according to claim 1. Bagga also teaches wherein the body is in the form of sintered bioactive glass particles (the third paragraph on page 33 discloses that the granules may be sintered).  
Regarding at least claim 12
Bagga in view of Trieu teaches the bone implant according to claim 1. Bagga also teaches wherein the body is in the form of bioactive glass particles held together by a biodegradable polymer (at least fig. 1 shows the body (20) being held together by the polymer; 30).  
Regarding at least claim 13
Bagga in view of Trieu teaches the bone implant according to claim 12. Bagga also teaches wherein the biodegradable polymer is selected from a group consisting of polylactide, polyglycolide, poly(lactic-co-glycolide), polycaprolactone, polyethylene glycol, collagen and mixtures thereof (the third paragraph on page 24 teaches polycaprolactone, as well as many other suitable polymers).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga in view of Trieu, as applied to claim 6, and further evidenced by US Patent Application Publication No. 2006/0233887 A1 to Day (Day).
Bagga in view of Trieu teaches the bone implant according to claim 6. Bagga teaches a bone graft implant for use in bone tissue regeneration and/or repair (abstract) that includes a film comprising bioactive glass particles that may comprise a mixture of differently sized diameters of granules (4th paragraph on page 27), which may be in the form of a powder having an average particle size of less than 45 µm, as evidenced by Day (paragraph 0116). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bioglass particles of Bagga in view of Trieu, which may comprise a mixture of differently sized diameters, to prepare the film using bioactive glass in a powder form having an average particle size of less than 45 µm, in order to infiltrate the bioactive glass into the porous structure of the coating, as implicitly disclosed by Bagga (page 28 discloses a porous coating/film that contains bioactive glass particles) without blocking the pores of the porous polymer, as evidenced by Day.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774